FILED IN
                                                         1st COURT OF APPEALS
                                                             HOUSTON, TEXAS
                         FIRST COURT OF APPEALS
                                                         9/29/2015 10:55:43 AM
                      INFORMATION SHEET BY COURT REPORTERS
                                                         CHRISTOPHER A. PRINE
                                                                  Clerk
You are expected to file the reporter’s record by the original due date. See Tex. R. App. P.35. If
a reporter determines that the due date may not be met, please advise the Clerk of the Court of
Appeals immediately in writing, stating the reason and the due date by which the record will be
filed. Generally speaking, for good cause shown, the Court will grant no more than two
extensions from the original record due date, each extension not to exceed 30 FILED     IN regular
                                                                                  days in
                                                                          1st COURT OF APPEALS
appeals and 10 days in accelerated appeals for a total period not to exceedHOUSTON,
                                                                               60 days in TEXAS
                                                                                           regular
appeals and 20 days in accelerated appeals.                               9/29/2015 10:55:43 AM
                                                                               CHRISTOPHER A. PRINE
Appellate Case Number: 01-15-00819-CV Trial Court Case Number: 2009-16387
                                                                      Clerk

   (1) Is there a Reporter's Record?                                                ✔Y        N

   (2) Are you the only court reporter involved in this appeal?                     ✔Y        N
   If not, please provide the names and addresses of all other court
   reporters below.



   (3) Has the appellant requested that the reporter’s record be prepared or        ✔Y        N
   has the trial court ordered that the record be prepared?

   (4) Please select from the following options:
      A. The appellant has paid for the record.
      B. The appellant has made arrangements to pay for the record
      C. The appellant is appealing as indigent.
      D. The appellant has not paid or made arrangements to pay for the
          record and is not appealing as indigent.

   (5) Extension (fill out if extension is required for any reason other than payment)
    I was unable to file the record in this appeal by ________.
                                                           9/8/15     I expect the record
   in this appeal to be approximately _______       350      pages. The record covers
   _______days
       3          of testimony. I believe that I can file the record by _________.
                                                                             11/8/15     I
   ask that the court grant an extension until that time for filing the record.
   Additional Comments: ___________________________________________
                              I just received your formal NOA today. I'm working on 3 other
                             appeals simultaneously.

Court Reporter's Signature, Full Address, Email Address and Telephone Number:
/s/Jodi Masera, 201 Caroline, Houston 77002
_______________________________________________________________________
jodi_masera@justex.net, 713.368.6485
_______________________________________________________________________